DETAILED ACTION
In view of the claim amendments and arguments presented in the Amendment filed on May 05, 2022, the Detailed Action issued February 10, 2022, wherein Claims 1 and 4-19 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

DISPOSITION OF CLAIMS
Claims 1, 4-13 and 15-19 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1, 4-13 and 15-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding an engine cooling system where the coolant in the cylinder block flowing from the one side to an opposite side; a coolant pump configured to supply the coolant only to the one side of the cylinder block; wherein the cylinder head receives the coolant only through the cylinder block; wherein the coolant circulated through the cylinder head is discharged from the opposite side of the cylinder head to the coolant control valve unit and the coolant circulated through the cylinder block is flowed into the cylinder head and is then discharged from the opposite side of the cylinder head to the coolant control valve unit, wherein the coolant control valve unit continuously receives the coolant circulated through the cylinder head, in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art.

      Concerning the closest prior art, (MIYAGAWA - US 2013/0160723 A1) and (Saitoh – US 2013/0213600 A1) discloses essentially almost all the limitations of claim 1 as discussed in the final office action mailed on February 10, 2022 (Pages 5-7).

However, neither (MIYAGAWA - US 2013/0160723 A1) and (Saitoh – US 2013/0213600 A1) nor the related prior art discloses an engine cooling system where the coolant in the cylinder block flowing from the one side to an opposite side; a coolant pump configured to supply the coolant only to the one side of the cylinder block; wherein the cylinder head receives the coolant only through the cylinder block; wherein the coolant circulated through the cylinder head is discharged from the opposite side of the cylinder head to the coolant control valve unit and the coolant circulated through the cylinder block is flowed into the cylinder head and is then discharged from the opposite side of the cylinder head to the coolant control valve unit, wherein the coolant control valve unit continuously receives the coolant circulated through the cylinder head.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747            

/GRANT MOUBRY/Primary Examiner, Art Unit 3747